971 F.2d 766
297 U.S.App.D.C. 303
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ENVIRONMENTAL ACTION, INC., et al., Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 92-1106.
United States Court of Appeals, District of Columbia Circuit.
June 3, 1992.

Before HARRY T. EDWARDS, D.H. GINSBURG and SENTELLE, Circuit Judges
ORDER
PER CURIAM.


1
Upon consideration of petitioners' Petition For Writ of Mandamus and of the response thereto, it is


2
Ordered, by the Court, that the petition is denied.